Citation Nr: 0604098	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  05-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from July 1956 to April 1958.

This appeal arises from a rating decision of the St. Louis, 
Missouri Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to service connection for a psychiatric 
disability that was initially manifest during service.  He 
maintains that he suffered a nervous breakdown in early 1958 
that led to his thirty-day hospitalization at the Fort 
Leonard Wood Military Hospital in Missouri and precipitated 
his honorable discharge from the Army in April 1958.  

In June 2003, the National Personnel Records Center (NPRC) 
certified that the veteran's service medical records (SMRS) 
were unavailable, presumably having been destroyed in the 
1973 fire at the NPRC in St. Louis.  Efforts in November 2002 
and March 2003 to locate the veteran's Surgeon General's 
Office (SGO) records determined those records were 
unavailable as well.

In November 2002, the veteran filled out a consent form 
authorizing Fort Leonard Wood (from 1958) and the Northwest 
Missouri State Mental Health Department (from 1974) to 
release his medical records to the VA.  This authorization 
form also included an entry for mental health care at the 
Ozark Clinic in Osage, MO in 2001.  

A January 2005 response from the Northwest Missouri 
Psychiatric Rehabilitation Center indicates that in January 
1974 the veteran had been in contact with the clinic for 
eight months and that he had been treated for an inadequate 
personality disorder.  

VA has obtained some but not all of the veteran's VA 
outpatient treatment records from July 2001 to the present.  
Available records primarily reflect treatment at the 
Columbia, Missouri VAMC along with a few entries from the 
Lake of the Ozarks Clinic.  The only mention of psychological 
treatment occurs in an August 2004 notation in which the 
veteran was screened for depression.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA must issue a proper VCAA notice to inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 C.F.R. § 3.159(c), (d) (2005).  The Court has indicated 
that when a veteran's service records are presumed to have 
been destroyed while in the possession of the government, VA 
has a heightened obligation to assist the veteran in the 
development of the case and to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  This heightened duty to assist also requires the VA 
to carefully consider the benefit of the doubt rule, which 
mandates that an issue be resolved in favor of the veteran 
when the evidence is in relative equipoise.  38 U.S.C.A. § 
5107 (2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990). 

The Board finds that the heightened duty to assist has not 
been fulfilled.  First, the RO should contact the Lake of the 
Ozarks VA Clinic and obtain treatment records, as the record 
makes clear that the RO did not realize the veteran was 
referring to this clinic as having treated him since 2001.  
The RO should contact the Northwest Missouri Psychiatric 
Rehabilitation Center to obtain all treatment records for the 
veteran from 1974 to the present and also contact Fort 
Leonard Wood Military Hospital and determine whether records 
are available from 1958.  As all such records are vital to 
the veteran's claim, the duty to assist mandates that all 
available records be obtained.  38 C.F.R. § 3.159(c), (d).

Accordingly, the appellant's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment that has not already 
been made part of the record for the 
disability at issue.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all 
treatment records from the Lake of the 
Ozarks VA Clinic from 2001 to the 
present and all records from the 
Northwest Missouri Psychiatric 
Rehabilitation Center from 1974 to the 
present.  The RO should directly contact 
the Fort Leonard Wood Military Hospital 
and obtain any treatment records dating 
from the veteran's service.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
to obtain them, and describe further 
action to be taken.  Once obtained, all 
records must be permanently associated 
with the claims folder. 

2.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal. If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review. 
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

